DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 20-22 recite the limitation “a multi-element transducer array to transmit ultrasonic beams through a transmit aperture along one or more scan directions that span the region of interest, wherein each ultrasonic beam is a broad beam that spans two or more reconstruction lines, such that only one ultrasonic beam is needed to scan an entire region of interest” which renders the scope of the claim unclear. The claim sets forth ultrasonic beams (plural) span the region of interest, then recites only one beam scans the entire region of interest. The claim fails to set forth the dimensions of the region of interest in relation to the beam size or number of reconstruction lines. Furthermore, the relationship between the reconstruction lines or the region of interest with the remainder of the steps is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-6 and 8, 11-15, 17, and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson (US 2004/0068188) in view of Liu (US 2006/0106309).
Robinson discloses a method of analyzing movement within a region of interest comprising activating at least a portion of a multi-element transducer array ([0028]) to transmit ultrasonic beams through a transmit aperture along one or more scan directions that span the region of interest ([0028]; [0031]); receiving, by one or more elements in the multi-element transducer array, ultrasound echoes through a receive aperture ([0028]; [0031]); grouping echo data received by the one or more elements into at least one of a first sub-aperture data set or a second sub-aperture data set ([0071]), wherein the first sub-aperture data set includes the echo data related to an inner sub-aperture and the second sub-aperture data set includes the echo data related to an outer sub-aperture (Sub-apertures 1 and 2; Fig. 16); coherently combining the echo data corresponding to the first sub-aperture data set to generated a first partially focused data set, combining the echo data corresponding to the second sub-aperture data set to generate a second partially focused data set ([0071]); storing the first partially focused data set and the second partially focused data set during a storage period in a format that can be retrieved for later analysis ([0008]; [0039]; [0059]); retrieving the stored sub-aperture data at a rate independent of its acquisition rate ([0059]; [0071]; [0072]); processing sub-aperture data to extract motion information from one or more sample positions along the selected reconstruction lines ([0071]); and generating an image for one or more reconstruction lines based on the first partially focused data set and the second partially focused data set. Robinson discloses the subject matter substantially as claimed except for .
Claims 8-11, 16-17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robinson (US 2004/0068188) in view of Liu (US 2006/0106309) as applied to claim 2 above, and further in view of Cole et al. (US 5,617,862).
Robinson discloses the subject matter substantially as claimed except for I/Q echo data. However, Cole et al. teaches in ultrasound imaging using synthetic apertures converting echo data into I/Q data (col. 3, lines 1-19) and processing and storing for post processing (R-38). Cole et al. further teaches wherein ultrasound beams cross over each other (Fig. 1) and at least two firings of the transmit beams (col. 52-54). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Robinson with the processing of echo data as taught by Cole as it is well known in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-6 and 8-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the reference does not teach partially focused data set. However, the Examiner respectfully disagrees with the applicant. Robinson discloses the full aperture is divided into sub-apertures and then combines the sub-apertures ([0071]). Therefore, the Examiner interprets each sub-aperture to be partially focused data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/Primary Examiner, Art Unit 3793